EXHIBIT 10.45

 

Execution Version

 

SOFTWARE LICENSE AGREEMENT

 

This Software License Agreement (hereinafter referred to as the “Agreement”) is
made this 29th day of March, 2004, by and between CADMUS KNOWLEDGEWORKS
INTERNATIONAL LTD., a company incorporated under the laws of Mauritius having
its registered office at c/o Abacus Financial Services (Mauritius) Limited,
Third Floor, TM Building, Pope Hennessy Street, Port Louis, Republic of
Mauritius (hereinafter referred to as “Licensor”) and KNOWLEDGEWORKS GLOBAL
PRIVATE LIMITED, a company incorporated in India under the Companies Act, 1956
having its registered office at Knowledge Centre, Street No. 17, MIDC, Andheri
(East), Mumbai 400 093, India (hereinafter referred to as “Customer”).

 

Background

 

A.        Licensor will become the registered and beneficial owner of eighty
percent (80.0%) of the total paid up equity share capital of Customer.

 

B.        Customer is in the business of providing content management, content
processing and other services.

 

C.        Licensor is the owner of certain proprietary software and tools more
particularly described in Schedule 1 ( hereinafter referred to as the
“Software”).

 

D.        Customer desires to obtain from Licensor, and Licensor agrees to grant
to Customer, a non-exclusive and non-transferable license to use the Software in
accordance with the terms of this Agreement and as agreed to by the Licensor and
Customer from time-to-time.

 

Agreement

 

Accordingly, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Licensor and Customer agree as follows:

 

1.      License Grant.    Subject to the terms and conditions of this Agreement,
Licensor hereby grants to the Customer a non-exclusive and non-transferable
license to use the Software in accordance with the terms of this Agreement and
such other terms as may be agreed to by the Licensor and Customer from
time-to-time, for an unlimited number of users and/or concurrent devices and to
load and store the said Software solely for its own business purposes.
“Concurrent device “ is each terminal, monitor or input device being used to
access network at a given point in time. If multiplexing software or hardware is
used, number of concurrent devices must be measured as the number of terminals,
monitors or input devices being used at the multiplexing front end. Customer
shall not use the said Software for commercial time sharing, rental or service
bureau use involving any person or entity. Except to the extent needed to use
and operate the said Software for its own business purposes, the Customer agrees
not to cause or permit reverse engineering, disassembly or de-compilation of the
said Software. Customer agrees not to remove any product identification,
copyright notices, or other notices or proprietary restrictions from the said
Software. Customer may make copies of the said Software for back up purposes.

 

2.      Delivery of Software.    Licensor shall provide Customer one executable
copy of the Software (including each improvement), by way of electronic
transmission, for use by Customer and, upon satisfactory downloading, the
Customer shall promptly acknowledge receipt of the said Software (or
improvement).

 

1



--------------------------------------------------------------------------------

Execution Version

 

3.      Royalty Payments

 

(a)        Amount.    In consideration of the license granted herein, Customer
will pay Licensor a royalty (the “Royalty”) equal to (a) two percent (2%) of
Customer’s Net Sales of goods and services relating to export sales (but
excluding for this purpose any sales to Cadmus Professional Communications or
any other affiliate of Cadmus Communications Corporation), and (b) one percent
(1%) of Customer’s Net Sales of goods and services relating to Indian domestic
sales; where “Net Sales” means gross sales less agents’/dealers’ commission,
transport cost, including ocean freight, insurance, duties, taxes and other
charges, and costs of raw materials, parts, and components imported from a
foreign supplier or its subsidiary/affiliated company provided that in no event
shall the Royalty exceed the maximum amount permitted to be paid under
applicable law. The parties hereto shall annually review the rate of Royalty set
forth hereinabove, no later than 30 days following each anniversary of this
Agreement, during the term, to ensure that the percentage of Royalty payable
hereunder reflects at all times the arm’s length value of the rights granted to
the Customer under this Agreement. In the event that the parties hereto
determine, by mutual agreement, any change in the percentage of Royalty payable
by the Customer under this Agreement then an appropriate amendment to this
Agreement shall be executed in writing by the parties hereto to reflect such
change in the percentage of Royalty payable by the Customer to the Licensor
under this Agreement.

 

(b)        Reporting.    Customer will provide Licensor with a monthly statement
in a format agreeable to Licensor, itemizing the Royalty payable, within 30 days
following the end of each month. In addition this monthly statement shall also
include the rate at which tax will be deducted at source on the Royalty payable
and the amount of such deduction. Each monthly report will be accompanied by a
statement signed by an authorised officer of Customer certifying that the report
is accurate, correct and complete and prepared in compliance with this
Agreement.

 

(c)        Payment.    Customer and Licensor will agree from time-to-time during
the term of this Agreement upon appropriate procedures, mechanics and timing for
payment of the Royalty by Customer to Licensor. For example, but without
limitation, Customer could pay the Royalty to Licensor contemporaneously with
each statement; or Customer could pay the Royalty to Licensor periodically when
Licensor’s Board of Directors meet to agree upon final arrangements for
settlement of intercompany receivables; or Customer and Licensor could agree
upon any other procedure that is mutually satisfactory to them. Time is of the
essence with respect to all royalty payments made hereunder. It is understood
between the parties hereto that all payments due and payable under this
Agreement shall be made by the Customer, to the Licensor, subject to deduction
of tax at source, as applicable under Indian laws and any such deduction shall
not increase the amount of Royalty that the Customer is obliged to pay under
this Agreement as set forth in Section 3(a). If Customer defaults or fails to
make payment when such obligation is due in accordance with their aforesaid
agreement, Customer will pay Licensor interest on such past-due amount at the
rate of 1.5% per month from the date such payment was due until such payment is
received by Licensor, and for this purpose Customer will obtain all such
approvals as may be required in order to enable Customer to pay the amount of
interest to Licensor. All payments due and payable hereunder will be made by
Customer in United States Dollars or such other currency as Customer and
Licensor may mutually agree.

 

(d)        Books and Records.    Customer will keep accurate books of account
and records at its principal place of business covering all transactions
relating to this Agreement, for at least three years after the payment of the
corresponding Royalty, and Licensor will have the right, at all reasonable hours
of the day, to audit Customer’s books of account and records on five days’ prior
notice.

 

2



--------------------------------------------------------------------------------

Execution Version

 

(e)        Training and Installation:    Licensor shall provide all assistance,
training and support services in connection with the said Software, as agreed to
by the parties hereto, using qualified, trained and experienced personnel.
Licensor shall also provide training, maintenance and related support to
Customer to the extent Licensor, in its sole discretion, determines necessary to
carry forward the purpose of this Agreement.

 

4.      Term.    The term of this Agreement will begin on the date of this
Agreement and will continue for a term of three (3) years. Thereafter, the term
of this Agreement will be extended automatically for successive one year terms
unless either party hereto provides the other party with written notice of
non-renewal.

 

5.      Confidentiality.    Customer agrees that neither Customer, its agents
nor its employees shall in any manner use, disclose or otherwise communicate any
information with respect to the Software which might enable copying of all or
any portion of the Software. Customer agrees to take all necessary action to
protect the confidential and proprietary information included in the Software,
including appropriate instruction and agreement with its employees.

 

6.      Title.    Customer agrees that, as between Customer and Licensor,
Licensor owns all copyright, trade secret, patent, trademark and other
proprietary rights in and to the Software, including all modifications and
improvements thereto. Customer further agrees and accepts that the use of the
Software by it in accordance with the terms hereof shall not be deemed to vest
in it, in any manner whatsoever, any right, title or interest in the Software,
or the intellectual property contained therein. All and any modifications or
improvements to the Software made by the employees of Customer or its agents
having access to the Software (or resulting from their use of the Software)
shall be for the benefit of the Licensor and the Licensor shall be the sole and
exclusive owner of all such modifications or improvements to the Software.
Customer covenants that it shall not at any time do or cause to be done any act
or thing, directly or indirectly, contesting or in way impairing any part of
Licensor’s right in or to the Software whether during the subsistence of this
Agreement or at any time thereafter.

 

7.      WARRANTIES.    THE SOFTWARE IS PROVIDED TO CUSTOMER “AS IS, WHERE IS,”
AND LICENSOR MAKES NO WARRANTIES REGARDING THE SOFTWARE, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES AS TO MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. LICENSOR SHALL NOT BE LIABLE FOR ANY LOSS OF PROFITS, LOSS
OF USE, OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, OR EXEMPLARY DAMAGES OF ANY KIND, WHETHER ARISING DUE TO THE USE OF
THE SOFTWARE OR UNDER THIS AGREEMENT OR OTHERWISE.

 

8.      General Provisions

 

a.        Assignability.    This Agreement and all rights and obligations
hereunder shall not be assignable by Customer except with the prior written
consent of Licensor. A change in control of Customer shall be deemed an
assignment subject to this Section. This Agreement shall be binding upon each
party’s permitted successors and assigns.

 

b.        Liability.    Neither party hereto shall be liable for special,
indirect, incidental or consequential damages, whether arising from contract or
negligence. No action or claim relating to this Agreement or the Software may be
instituted more than one (1) year after the event giving rise to such action or
claim.

 

3



--------------------------------------------------------------------------------

Execution Version

 

c.        Entire Agreement; Amendment.    This Agreement with its exhibits is
the complete and exclusive agreement of the parties hereto and supersedes all
other communications, oral or written, between the parties hereto relating to
this Agreement’s subject matter. Any change to this Agreement shall not be valid
unless it is in writing and signed by both parties hereto.

 

d.        Choice of Law.    This Agreement shall be governed by the laws of
India, without regard to its conflict of laws provisions.

 

e.        Default.    In the event of any default of any obligation by a party
hereto under this Agreement which remains uncured fifteen (15) days after
receipt of written notice of such default by the other party hereto, the
non-defaulting party may terminate this Agreement. If this Agreement is
terminated, all outstanding amounts will immediately become due and payable and
Customer shall return all copies of the Software to Licensor and erase any
copies residing in any machine. Customer shall also be responsible for procuring
and/ or ensuring that its agents or its employees, or other parties having
access to the Software forthwith return to Licensor all copies of the Software
in its possession or under its control or in the possession or control of it’s
agents or employees, or other parties having access to the Software, including
but not limited to all back up copies or alternately at the instructions of the
Licensor destroy all copies of the Software and erase any copies residing in any
machine. On termination of this Agreement, the Customer shall also cease and
desist from using the Software in any manner and shall also be responsible for
procuring and/ or ensuring that it’s agents or its employees, or other parties
having access to the Software also cease and desist from using the Software in
any manner.

 

f.        Waiver.    Neither the failure nor any delay of either party hereto to
exercise a right, remedy or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of a right, remedy or
privilege preclude any further exercise of the same.

 

g.        Severability.    A determination that any provision of this Agreement
is invalid, illegal or unenforceable shall not affect the enforceability of any
other provision.

 

h.        Notices.    All notices and other communications required under this
Agreement shall be in writing and shall be deemed to have been received when
personally delivered or may be sent by facsimile, registered mail by first
class, postage prepaid, addressed as set forth at the end of this Agreement or
such other addresses as the parties hereto may specify from time to time.

 

i.        Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.

 

[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

4



--------------------------------------------------------------------------------

Execution Version

 

 

IN WITNESS WHEREOF the Parties hereto have executed these presents on the day
and year first hereinabove written:

 

CADMUS KNOWLEDGEWORKS INTERNATIONAL, LTD.

 

By:   /s/ Christopher T. Schools Name:   Christopher T. Schools Its:   Director

 

Address: c/o Abacus Financial Services (Mauritius) Limited

Third Floor

TM Building

Pope Hennessy Street

Port Louis, Republic of Mauritius

 

KNOWLEDGEWORKS GLOBAL PRIVATE LIMITED

 

By:   /s/ Lalit S. Kanodia Name:   Dr. Lalit S Kanodia Its:   Director

 

Address: Knowledge Centre

Street No. 17, MIDC

Andheri (East), Mumbai 400 093

India

 

5



--------------------------------------------------------------------------------

Execution Version

 

The schedule to this agreement is omitted from this filing pursuant to
Regulation S-K, Item 601(b). The Company agrees to supplementally furnish a copy
of such schedule to the Commission upon request.

 

6